In the Supreme Court of Georgia



                                                 Decided: March 16, 2015


                     S14A1418. JEFFREY v. THE STATE.


      HUNSTEIN, Justice.

      Appellant Wisdom Jeffrey was convicted of murder and related crimes in

connection with the August 2010 shooting death of his wife. Jeffrey appeals,

arguing in his sole enumeration of error that his trial counsel rendered

ineffective assistance by failing to request a jury instruction on the lesser

included offense of voluntary manslaughter. Though we find no error in the

verdicts, we do find error with respect to the trial court’s merger of some

offenses, and we therefore must vacate and remand to the trial court for proper

merger and resentencing.1


      1
       Jeffrey was indicted by a Clayton County grand jury in June 2012 for malice
murder, four counts of felony murder, four counts of aggravated assault, and two
counts of possession of a firearm during the commission of a felony. At the
conclusion of a jury trial held in December 2012, Jeffrey was found guilty on all
counts. Jeffrey was sentenced to a term of life imprisonment without the possibility
of parole on the malice murder count and a consecutive five-year term for one of the
two firearm possession counts; the trial court purported to “merge” the verdicts on all
the remaining counts. Through trial counsel, Jeffrey filed a motion for new trial on
      Viewed in the light most favorable to the jury’s verdicts, the evidence

adduced at trial established as follows. Jeffrey’s wife, Corrissa Friends Jeffrey,

was shot and killed in the early morning hours of August 11, 2010 in her

Clayton County apartment. Jeffrey and the victim had begun dating in 2007,

moved in together in 2008, and married in 2009, shortly after the victim gave

birth to a daughter.    The couple’s relationship was tumultuous, with both

Jeffrey and the victim accusing each other of infidelity.

      Ashley Layfield, the victim’s best friend, testified to witnessing arguments

between the couple and, on one occasion, to observing the victim with a swollen

eye, which the victim admitted Jeffrey had caused. Layfield further testified that

in April 2010, she received a call from the victim and overheard in the

background an altercation between the couple during which Layfield heard the

victim tell Jeffrey to “get off of me” and “stop it . . . this hurts.” The next

morning, the victim told Layfield that Jeffrey was “boxing her like a man” and

“bashing her head into the couch,” and that afterward he refused her pleas to go

December 26, 2012, which was amended through new appellate counsel on August
19, 2013. Following a hearing, the trial court denied the new trial motion on
December 16, 2013, and Jeffrey filed a notice of appeal on December 23, 2013. The
case was docketed to the September 2014 term of this Court and orally argued on
September 22, 2014.
                                        2
to the hospital. The victim confided to Layfield that she feared for her life.

      The victim’s uncle testified that on one occasion in 2010 he had observed

the victim with a black eye and scratches on her neck and shoulder and that the

victim reluctantly admitted that Jeffrey had hit her. The uncle also testified that

Jeffrey owned a shotgun, which the uncle saw at the couple’s apartment.

      A neighbor of the couple testified that, in June 2010, he witnessed Jeffrey

dragging the victim through the apartment complex parking lot by her hair and

punching her in the face. The neighbor intervened, the victim ran away, Jeffrey

threatened the neighbor while appearing to reach for something in his pants, and

the neighbor called the police. Police arrived and arrested Jeffrey for family

violence battery; Jeffrey was later released on bond, a condition of which was

that he have no contact with the victim.

      On August 10, 2010, Jeffrey contacted the victim’s grandmother and told

her, in an agitated state, that he believed the victim was being unfaithful and

their daughter had been conceived by another man. Also on that day, Jeffrey

contacted his friend Keisha McZick and expressed concern that he had not seen

the victim in a few days.

      Around 11:00 p.m. on August 10, shortly after the victim had left her

                                         3
place of employment, a male co-worker saw a man knock on the front door of

the office building and walk away when no one opened the door. Shortly after

midnight, police responded to a 911 call from the victim at her apartment and

found Jeffrey there. Jeffrey acknowledged he was bound by a no-contact order,

and the officer escorted Jeffrey away but did not arrest him. Approximately an

hour later, police were again dispatched to the apartment and arrived to discover

the victim shot dead in the bedroom. No one else was present in the apartment

when police arrived.

      At approximately 3:00 a.m., Jeffrey appeared at McZick’s home seeking

shelter and food. McZick, who by this time knew that there had been “an

incident,” did not allow Jeffrey into her home, but she did give him food and a

cell phone.

      A neighbor in the apartments testified that he heard several “pops” in the

early morning hours of August 11. He also testified that Jeffrey’s vehicle had

been parked in the parking lot during the day of August 10 and that the vehicle

was not in the lot the following morning.

      A search of the crime scene uncovered shotgun pellets and casings. A

crime scene expert concluded that the shots had been fired while the shooter was

                                        4
advancing on the victim. A pump-action shotgun was also found in the

apartment and was later determined to have fired the pellets removed from the

victim during the autopsy. Blood on the gun matched that of the victim. The

medical examiner testified that the victim had sustained gunshot wounds to the

shoulder and abdomen, which would not have been immediately fatal, and a

gunshot wound to the head, which would have instantly killed her.

      Approximately 18 months after the murder, after a nationwide manhunt,

Jeffrey was located in Ohio, having changed his appearance by growing out his

hair and facial hair. He had been utilizing pre-paid cellular phones for

communication, which do not require proof of identification to obtain.

      1. Though Jeffrey has not enumerated the general grounds, we have

concluded that the evidence as summarized above was sufficient to enable a

rational trier of fact to conclude beyond a reasonable doubt that Jeffrey was

guilty of all the crimes of which he was convicted. Jackson v. Virginia, 443 U.

S. 307 (99 SCt 2781, 61 LE2d 560) (1979).



      2. Jeffrey contends his trial counsel rendered ineffective assistance by

failing to request a jury instruction on voluntary manslaughter as a lesser

                                       5
included offense of murder.

      To prevail on this claim, he must show that the failure to make the
      request was a deficiency in his attorney’s performance and that, but
      for the lack of the instruction, there is a reasonable probability that
      the jury would have found him guilty of the lesser offense.

Sparks v. State, 277 Ga. 72, 74 (3) (586 SE2d 645) (2003) (citing Strickland v.

Washington, 466 U.S. 668, 695 (104 SCt 2052, 80 LE2d 674) (1984)). In order

to have been entitled to an instruction on voluntary manslaughter, Jeffrey would

have had to show at least “slight evidence . . . that the victim seriously provoked

[him], causing [him] to kill the victim solely as the result of a sudden, violent,

and irresistible passion.” (Punctuation and citations omitted.) Jones v. State,

No. S14A1702, slip op. at 6 (decided March 2, 2015); see also OCGA § 16-5-2

(a). Thus, absent “slight evidence” that the killing was “solely” the result of a

“sudden, violent, and irresistible passion,” a voluntary manslaughter instruction

would not have been warranted, and trial counsel’s failure to request an

inapposite instruction cannot form the basis for an ineffectiveness claim. See

McNeal v. State, 289 Ga. 711 (715 SE2d 95) (2011) (counsel not ineffective for

failing to request voluntary manslaughter instruction where there was no

evidence to support such a charge); Ros v. State, 279 Ga. 604 (6) (619 SE2d


                                         6
644) (2005) (same).

      Here, there were no eyewitnesses to the killing, and thus the sequence of

events immediately preceding the shooting is unknown. The evidence reflects

that Jeffrey was upset during the day because he did not know his wife’s

whereabouts and suspected she was being unfaithful. However, the patrol

officer who responded to the victim’s 911 call that night testified that, at the

time he arrived at the apartment, Jeffrey was asleep, and that, once awakened,

Jeffrey’s demeanor was calm and he was generally compliant. There was no

evidence of any “sudden passion” provoked by the victim subsequent to this

encounter such as would support a voluntary manslaughter conviction. To the

contrary, the evidence reflects that Jeffrey made a conscious decision to defy the

no-contact order almost immediately after being escorted away, returning to the

victim’s apartment, shooting her dead, and fleeing. As there was no evidence

to support an instruction on voluntary manslaughter, trial counsel was not

ineffective in opting not to request such a charge. See McNeal, 289 Ga. at 715;

Ros, 279 Ga. at 608.

      3. Though we find no error with respect to the jury’s verdicts, we have

noted an error with regard to the merger of certain counts for judgment and

                                        7
sentencing. See Hulett v. State, 296 Ga. 49 (2) (766 SE2d 1) (2014) (merger

error, even if it is not raised by the parties, may be addressed by appellate court

sua sponte). As noted in footnote 1, supra, the trial court imposed a life without

parole sentence for malice murder, plus five years consecutive for firearm

possession during the commission of the murder. The court then purported to

“merge” all four felony murder verdicts and all four aggravated assault verdicts

into the malice murder verdict.

      As to the four felony murder counts, the trial court merely used incorrect

nomenclature, as these verdicts did not “merge” into the malice murder verdict

but rather were vacated by operation of law. See Hulett, 296 Ga. at 53 (when

valid guilty verdict is returned on both malice murder and felony murder of the

same victim, defendant should be sentenced for malice murder, and alternative

felony murder verdicts stand vacated by operation of law). With the felony

murder verdicts vacated, the four aggravated assaults on which the felony

murder counts were predicated must be evaluated to determine whether any of

these verdicts merged as a matter of fact into the malice murder. See id.

      The test for determining whether one crime is included in another,
      and therefore merges as a matter of fact, is the “required evidence”
      test-whether conviction for one of the offenses is established by

                                         8
      proof of the same or less than all the facts required to establish the
      other crime.

Grissom v. State, No. S14A1431, 2015 WL 240477, at *3 (1) (decided Jan. 20,

2015).

      Each of the aggravated assault counts relates to the August 11, 2010

shooting, the first charging assault with a deadly weapon; the second charging

assault by shooting the victim in the shoulder; the third charging assault by

shooting her in the chest; and the fourth charging assault by shooting her in the

head. See OCGA § 16-5-21 (b) (2) (aggravated assault with a deadly weapon).

Significantly, each aggravated assault count also notes that “at the time of said

offense the parties were parents of the same child,” thus drawing the offenses

within the realm of family violence aggravated assault. See OCGA § 16-5-21

(k) (aggravated assault committed between spouses, “persons who are parents

of the same child,” or others in similar familial or cohabiting relationships).

      Because there was no evidence that the shooting occurred in a manner

other than in a single transaction, with no “deliberate interval” separating any

of the shots, see Ortiz v. State, 291 Ga. 3 (3) (727 SE2d 103) (2012), only a

single verdict for aggravated assault can stand, and the remainder must be


                                        9
merged into that verdict. See Coleman v. State, 286 Ga. 291, 295 (3) (687 SE2d

427) (2009) (“[w]hen a victim suffers multiple wounds inflicted in quick

succession, each infliction of injury does not constitute a separate assault”). Cf.

Thomas v. State, 292 Ga. 429 (5) (738 SE2d 571) (2013) (aggravated assault

with intent to rob does not merge into aggravated assault with a deadly weapon,

because each requires proof of an element that the other does not, see OCGA §

16-5-21 (b) (1), (2)); Jones v. State, 285 Ga. App. 114 (1) (645 SE2d 602)

(2007) (aggravated assault with a knife that occurred downstairs at the victim’s

house did not merge with aggravated assault with a gun that occurred upstairs).

In addition, while ordinarily, in the case of a single victim in a single

transaction, an aggravated assault verdict will merge into a verdict for murder,

see Ortiz, 291 Ga. at 6, this is not so when the aggravated assault involves

family violence as defined in OCGA § 16-5-21 (k).

      On this issue, this Court recently held squarely that a family violence

aggravated assault verdict did merge as a matter of law into the malice murder

verdict as to the same victim. Durden v. State, 293 Ga. 89 (1) (c) (744 SE2d 9)

(2013). Our holding was expressly predicated on the finding that the family

violence aspect of the aggravated assault – which elevates the mandatory

                                        10
minimum sentence from one year to three years, compare subsections (c) and (k)

of OCGA § 16-5-21 – was merely a sentencing factor and not an element of the

aggravated assault offense. Id. at 92-93. However, a mere two weeks after our

decision in Durden, the United States Supreme Court disagreed with this

rationale, concluding that, under the Sixth Amendment and Due Process Clause,

any fact that serves to enhance a mandatory minimum sentence is an element of

the crime that must be found by a jury beyond a reasonable doubt. Alleyne v.

United States, __ U. S. __ (III) (B) (133 SCt 2151, 186 LE2d 314) (2013). In

conformity with Alleyne, our contrary holding in Durden is thus overruled.

Accordingly, because the aggravated assault counts here all allege family

violence as an essential element, these offenses require proof of a fact that the

malice murder count does not, and the guilty verdicts on these counts do not

merge into the malice murder verdict.

      Accordingly, we vacate the sentencing order insofar as it purported to

“merge” the four felony murder verdicts into the malice murder verdict; these

verdicts, rather, stand vacated by operation of law. We also vacate the

sentencing order insofar as it merged all four of the family violence aggravated

assault verdicts into the malice murder verdict, and we direct the trial court to

                                        11
enter judgment on one of the four verdicts, merge the verdicts on the other three

aggravated assault counts, and impose a lawful sentence on the single count on

which judgment is entered.

      Judgment affirmed in part and vacated in part and case remanded for

resentencing. All the Justices concur.




                                         12